

116 HRES 803 IH: Recognizing the longstanding partnership between the United States and Australia to share critical firefighting resources during times of crisis.
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 803IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Panetta (for himself, Mr. LaMalfa, Mr. Fitzpatrick, Mr. Khanna, Mr. Takano, Mr. O'Halleran, Mr. Gosar, Mr. Cox of California, Mr. Carbajal, Mr. Fulcher, Mr. Bera, Mr. Bost, Mr. Hastings, Ms. Brownley of California, Mr. Schrader, Mrs. Murphy of Florida, Mr. Ted Lieu of California, Mr. David Scott of Georgia, Mr. Cook, Ms. Stevens, Mr. Sherman, Mr. Kilmer, Ms. Lofgren, Mr. Schweikert, Mr. Castro of Texas, Mr. Johnson of Georgia, Mr. Gallagher, Mr. Joyce of Ohio, Mrs. Kirkpatrick, Mr. Stanton, Ms. Tlaib, Mr. Courtney, Mr. Perlmutter, Mr. Van Drew, Mr. Mooney of West Virginia, Mr. Correa, Mr. McClintock, Mr. Grijalva, Mr. Swalwell of California, Mr. Curtis, Mr. Calvert, Mr. Vela, Mr. Larsen of Washington, Mr. Case, Mr. Levin of California, Mr. Suozzi, Mr. DeSaulnier, Ms. Pingree, Mr. Walden, Mr. Smith of Washington, Mrs. Hartzler, Mr. Cárdenas, Mr. Newhouse, Ms. Barragán, Mrs. Dingell, Mr. Costa, Ms. Schrier, Mr. Garamendi, Mr. Phillips, Mr. Rouda, Mrs. Davis of California, Ms. Bass, Ms. Eshoo, Mr. Trone, Mr. Kind, Mr. Horsford, Ms. DelBene, Mr. Cohen, Ms. Fudge, Mrs. Napolitano, Mr. Bishop of Utah, Ms. Waters, Ms. Bonamici, Mr. Weber of Texas, Miss Rice of New York, Ms. Roybal-Allard, Ms. Velázquez, Mr. Wenstrup, Mr. Heck, Ms. Judy Chu of California, Mr. Thompson of California, and Mr. McNerney) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the longstanding partnership between the United States and Australia to share critical
			 firefighting resources during times of crisis.
	
 Whereas Australia and the United States have long held a unique relationship, marked by diplomatic, security, and economic cooperation;
 Whereas Australia and the United States celebrated 100 years of mateship on July 4, 2018, marking the 100-year anniversary of the Battle of Hamel, which helped turn the tide of World War I;
 Whereas the United States and Australia have shared firefighting resources, including specialist firefighters, for over 15 years;
 Whereas the United States and Australia are experiencing some of the hottest and driest weather conditions on record, exacerbating the threat of wildfires and contributing to longer wildfire seasons in both nations;
 Whereas over 100 Australian firefighters traveled to the United States in August 2018, to assist with efforts to contain wildfires that threatened communities in California, Oregon, and Washington;
 Whereas over 200 American firefighters have been mobilized to Australia over the past month to help combat and contain devastating bushfires that have burned over 12,500,000 acres of land; and
 Whereas multiple United States agencies, including the Bureau of Land Management, Forest Service, National Park Service, Bureau of Indian Affairs, and Fish and Wildlife Services, have provided American firefighters to help combat Australia’s bushfires: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the value of the longstanding partnership between the United States and Australia to share critical firefighting resources during times of crisis;
 (2)recognizes the efforts and bravery of Australian firefighters who have not only risked their lives to fight wildfires in their own country but also helped contain several dangerous wildfires in North America;
 (3)recognizes the efforts and bravery of American firefighters who have not only risked their lives to fight wildfires in their own country but have also provided their services to combat the bushfires currently ravaging the Australian continent;
 (4)expresses full support for the people of Australia during the ongoing bushfire crisis; (5)supports continued partnership between the Commonwealth Scientific and Industrial Research Organisation and United States Federal agencies to share research, technology, and best practices related to wildfire mitigation and suppression; and
 (6)supports continued cooperation and greater collaboration between Australia and the United States to mitigate the underlying factors driving extended and more intense wildfire years in both countries.
			